ORDER

PER CURIAM.
Mary Ann Hartzell brought suit against Nicholas P. Chiodini for personal injury resulting from an automobile accident. The court entered judgment on a jury verdict in favor of Nicholas P. Chiodini.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).